DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 11, 13, 16-17 and 19 (Currently Amended)
Claims 20-21 (Previously Presented)
Claims 2-4, 6-10, 14-15 and 18 (Original)
Claims 5 and 12 (Canceled)
Claim Objection
Claim 1 is objected to because of the following informalities:
Claim 1, line 7, the recitation “a coupling mechanism on a mobile robot” should be -- the coupling mechanism on each of the plurality of mobile robots -- 
Claim 1, line 14, the recitation “a mobile robot” should be -- each of the plurality of mobile robots -- 

Response to Arguments
Applicant's amendments and arguments, filed on 05/16/2022, have been fully considered but are moot because the amendments have necessitated the new ground(s) of rejection presented in this office action.
 
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304), in view of Park (KR 101097730 B1) and further in view of Huang (CN 105186641 A).

Regarding claim 1, Miller teaches a power supply system (col. 1, lines 7-10) for a plurality of mobile robots (200, Fig. 1) in a facility (abstract, lines 1-4 and last 4 lines), comprising:
a charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) mounted in a track system (100, Fig. 1; col. 3, lines 8-10; col. 4, lines 42-43, 47-48) along which the plurality of mobile robots (200, Fig. 1) travel;
a plurality of chargers (battery chargers for robots per col. 2, lines 28-34) (col. 2, line 66 through col. 3, lines 7, robot powered up by inductive power from primary coils disposed proximate the rails to the secondary coil mounted on each robot; col. 3, lines 40-41, battery mounted on each robot);
a plurality of rechargeable energy storage devices (226 of 200, Fig. 1 and 2; col. 5, lines 65-66; col. 2, lines 28-34) comprising
a rechargeable energy storage device (226 of 200, Fig. 2; col. 5, lines 65-66; col. 2, lines 28-34) on each of the plurality of mobile robots (200, Fig. 1), the rechargeable energy storage device (226 of 200, Fig. 2) on each of the plurality of mobile robots (200, Fig. 1) being charged (col. 2, lines 28-34).
Miller does not explicitly teach a charger on each (of the plurality of mobile robots), the charger on each (of the plurality of mobile robots) receive the AC charging voltage and converting the AC voltage (from the charge rail) to a second voltage smaller than the receiving the second voltage from the charger on the mobile robot and being charged) using the second voltage.
Miller does not explicitly teach the charge rail configured to receive an alternating current (AC) charging voltage from the facility, a plurality of coupling mechanisms comprising a coupling mechanism on each of the plurality of mobile robots, a coupling mechanism on a mobile robot configured to contact the charge rail and transfer the AC charging voltage from the charge rail to the mobile robot; a charger on each (of the plurality of mobile robots), the charger on each (of the plurality of mobile robots) receive the AC charging voltage and converting the AC voltage (from the charge rail) to a second voltage smaller than the AC voltage; (the rechargeable energy storage device on each of the plurality of mobile robots receiving the second voltage from the charger on the mobile robot and being charged) using the second voltage.
Park (KR 101097730 B1) teaches the charge rail (42 of 40, Fig. 3; paragraph 15 of Detailed Description) configured to receive an alternating current (AC) charging voltage (paragraph 26 of Detailed Description) from the facility, a coupling mechanism (130, Fig. 3; paragraph 24 of Detailed Description) on each mobile robot (100, Fig. 3), the coupling mechanism (130, Fig. 3) on each mobile robot (100, Fig. 3) configured to contact the charge rail (42, Fig. 3) and transfer the AC charging voltage (paragraph 26 of Detailed Description) from the charge rail (42, Fig. 3) to the mobile robot (100, Fig. 3);
a charger (paragraph 49 of Detailed Description) on each mobile robot (100, Fig. 3), the charger on each mobile robot receive the AC charging voltage (paragraph 26 of Detailed Description) and converting (140, Fig. 3) the AC voltage from the charge rail (42, Fig. 3) to a second voltage (DC voltage from 140; paragraph 49 of Detailed Description); the rechargeable energy storage device (165, Fig. 3) on each mobile robot (100, Fig. 3) receiving the second voltage from the charger on the mobile robot (100, Fig. 3; paragraph 49 of Detailed Description) and being charged using the second voltage (DC voltage from 140; paragraph 49 of Detailed Description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the charge rail configured to receive an alternating current (AC) charging voltage from the facility, a coupling mechanism on each mobile robot, the coupling mechanism on each mobile robot configured to contact the   charge rail and transfer the AC charging voltage from the charge rail to the mobile robot; a charger on each mobile robot, the charger on each mobile robot receive the AC charging voltage and converting the AC voltage from the charge rail to a second voltage; (the rechargeable energy storage device on each mobile robot receiving the second voltage from the charger on the mobile robot and being charged) using the second voltage of Park’s into Miller’s, in order to provide an on board charger and a wired charging power for each mobile robot.
The combination does not explicitly teach (converting the AC voltage from the charge rail to) a second voltage smaller than the AC voltage.
Huang (CN 105186641 A) teaches converting the AC voltage to a second voltage smaller than the AC voltage (paragraphs 16-17, lines 3-4 of Preferred Embodiment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second voltage smaller than the AC voltage of Park’s into Miller’s, in order to provide a stabilized DC charging voltage (paragraphs 16-17, lines 3-4 of Preferred Embodiment).

Regarding claim 2, Miller teaches the power supply system of claim 1, in view of Park and further in view of Huang, wherein the plurality of mobile robots (200, Fig. 1; col. 5, lines 65-66) are charged (col. 2, lines 28-34) by being connected to the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) (or 42 of 40, Fig. 3; paragraph 26 and 49 of Detailed Description; Park) simultaneously.
Regarding claim 3, Miller teaches the power supply system of claim 1, in view of Park and further in view of Huang, wherein the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is mounted in a vertical portion (108 associated with 106a, Fig. 1; col. 4, lines 44-48) of the track system (100, Fig. 1).
Regarding claim 4, Miller teaches the power supply system of claim 1, in view of Park and further in view of Huang, wherein the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is mounted in a horizontal portion (col. 4, lines 42-44) of the track system (100, Fig. 1).
Regarding claim 19, Miller teaches a method of charging the rechargeable energy storage devices (226 of 200, Fig. 1 and 2; col. 5, lines 65-66; col. 2, lines 28-34) of a plurality of mobile robots (200, Fig. 1) in an automated storage and retrieval system facility (abstract, lines 1-4 and last 4 lines), comprising:
(a) delivering a line voltage (voltage of 124, Fig. 1) for the facility to a charge rail (col. 2, lines 35, 39-40);
(b) directing a mobile robot (200, Fig. 1) of the plurality of mobile robots (200, Fig. 1) to connect with a track (106, 106a, Fig. 1; col. 2, lines 35, 39-40) comprising a charge rail (col. 2, lines 35, 39-40);
	(c) upon connection of the mobile robot (200, Fig. 1) with the charge rail (col. 2, lines 35, 39-40), charging the rechargeable energy storage device (226 of 200, Fig. 1 and 2; col. 5, lines 65-66; col. 2, lines 28-34) of the mobile robot.
Miller does not explicitly teach (delivering) an AC line voltage (for the facility to a charge rail); converting the AC line voltage from the facility to a lower voltage (usable to charge a rechargeable energy storage device of the mobile robot) via a charger on the mobile robot; and charging the rechargeable energy storage device of the mobile robot with the voltage converted in said step (c).
Park (KR 101097730 B1) teaches delivering an AC line voltage (paragraph 26 of Detailed Description) for the facility to a charge rail (42 of 40, Fig. 3; paragraph 15 of Detailed Description); converting (140, Fig. 3) the AC line voltage from the facility to a voltage (DC voltage from 140; paragraph 49 of Detailed Description) usable to charge (paragraph 49 of Detailed Description) a rechargeable energy storage device (165, Fig. 3) of the mobile robot (100, Fig. 3) via a charger (paragraph 49 of Detailed Description) on the mobile robot (100, Fig. 3); and charging the rechargeable energy storage device  (165, Fig. 3)  of the mobile robot (100, Fig. 3) with the voltage converted (DC voltage from 140; paragraph 49 of Detailed Description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (delivering) an AC line voltage (for the facility to a charge rail); converting the AC line voltage from the facility to a lower voltage (usable to charge a rechargeable energy storage device of the mobile robot) via a charger on the mobile robot; and charging the rechargeable energy storage device of the mobile robot with the voltage converted of Park’s into Miller’s, in order to provide an on board charger and a wired charging power for each mobile robot.
The combination does not explicitly teach (converting the AC line voltage from the facility to) a lower voltage. 
Huang (CN 105186641 A) teaches converting the AC voltage to a second voltage smaller than the AC voltage (paragraphs 16-17, lines 3-4 of Preferred Embodiment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second voltage smaller than the AC voltage of Park’s into Miller’s, in order to provide a stabilized DC charging voltage (paragraphs 16-17, lines 3-4 of Preferred Embodiment).
Regarding claim 20, Miller teaches the method of claim 19, in view of Park and further in view of Huang, wherein said step (b) of directing a mobile robot (200, Fig. 1) of the plurality of mobile robots (200, Fig. 1) to connect with a track (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is performed for a purpose independent of charging (with power received from the powered rail, col. 2, lines 28-34; Miller) the mobile robot.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304), Park (KR 101097730 B1) and Huang (CN 105186641 A) as applied above in claim 1, and further in view of Pari (U.S. 9395723).
Regarding claim 6, Miller teaches the power supply system of claim 1, in view of Park and Huang, further comprising a controller (114, Fig. 1) configured to implement…
The combination does not explicitly a hibernate function (in a mobile robot of the plurality of mobile robots), the hibernate function disconnecting power loads (from the rechargeable energy storage device) when the mobile robot is forced to wait for an extended period (away from the charge rail).
Pari teaches a controller (150, Fig. 1) to implement a hibernate function (col. 12, lines 8-10 and  66 through col. 13, line 5) in a mobile robot (100, Fig. 1), the hibernate function disconnecting power loads (col. 12, lines 8-10 and  66 through col. 13, line 5) from the rechargeable energy storage device (315, Fig. 3; rechargeable battery, capacitor; col. 4, lines 6-9; col. 14, line 67 through col. 15, line 1) when the mobile robot is forced to wait for an extended period (col. 12, lines 8-10 and  66 through col. 13, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hibernate function in a mobile robot, the hibernate function disconnecting power loads from the rechargeable energy storage device when the mobile robot is forced to wait for an extended period of Pari’s into Miller’s, in view of Park’s and further in view of Huang’s, in order to reserve power.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304), Park (KR 101097730 B1) and Huang (CN 105186641 A), further in view of Brien (U.S. 6265851)
Regarding claim 7, Miller teaches the power supply system of claim 1, in view of Park and further in view of Huang,
Brien teaches wherein the rechargeable energy storage device is a super capacitor (col. 7, lines 18-22; abstract, lines 1-3; Brien). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rechargeable energy storage device is a super capacitor of Brien’s into Miller’s, in view of Park’s and further in view of Huang’s, in order to provide a long-life cycle, high load current and fast charging time device.

Regarding claim 8, Miller teaches the power supply system of claim 7, in view of Park further in view of Huang and further in view of Brien, wherein the super-capacitor (col. 7, lines 18-22; abstract, lines 1-3; Brien) is one of a regular electric double layer capacitor (col. 7, lines 18-22; abstract, lines 1-3; Brien), a lithium super-capacitor and an ultra-low impedance capacitor (col. 7, lines 18-22; abstract, lines 1-3; Brien).
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304), Park (KR 101097730 B1) and Huang (CN 105186641 A) as applied above in claims 1 and 19, and further in view of Buchanan (U.S. 2004/0130292).
Regarding claim 9, Miller teaches the power supply system of claim 1, in view of in view of Park and Huang. Miller does not explicitly teach wherein at least five mobile robots (of the plurality of mobile robots) may simultaneously charge (their rechargeable energy storage devices) at a maximum rate (for which the chargers and/or rechargeable energy storage devices of) the at least five mobile robots are rated (although Miller teaches maximum current capacity of each powered rail and power zones col. 2, lines 35-42)
Buchanan teaches simultaneously charging ([0002], lines 1-4; [0016], lines 2-3) at least five energy storage devices (two batteries 160 and three vehicles’ batteries, Fig. 4; or batteries of vehicles # 1, 2, 4, 5, 6, Fig. 1 [0002]) at maximum rate ([0019]) for which the chargers and/or energy storage devices are rated ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate simultaneously charging at least five energy storage devices at maximum rate for which the chargers and/or energy storage devices are rated of Buchanan’s into Miller’s, in view of in view of Park’s and further  in view of Huang’s, in order to maximize power capacity for concurrently charging of predefined number of devices required ([0018] [0019]; Buchanan).
Regarding claim 21, Miller teaches the method of claim 19, in view of Park’s and further  in view of Huang’s, wherein said step (d) of charging (with power received from the powered rail, col. 2, lines 28-34; Miller) the rechargeable energy storage device (226 of 200, Fig. 1 and 2; col. 5, lines 65-66; col. 2, lines 28-34)  of the mobile robot (200, Fig. 1) comprising the step of charging the rechargeable energy storage device of the mobile robot where a plurality of mobile robots (200, Fig. 1) are connected to the charge rail (col. 2, lines 35, 39-40).
The combination does not explicitly teach charging at a maximum rate for which the charger and/or the rechargeable energy storage device are rated (although Miller teaches maximum current capacity of each powered rail and power zones col. 2, lines 35-42).
Buchanan teaches simultaneously charging ([0002], lines 1-4; [0016], lines 2-3) energy storage devices (two batteries 160 and three vehicles’ batteries, Fig. 4; or batteries of vehicles # 1, 2, 4, 5, 6, Fig. 1 [0002]) at maximum rate ([0019]) for which the chargers and/or energy storage devices are rated ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging at maximum rate for which the chargers and/or energy storage devices are rated of Buchanan’s into Miller’s, in view of Park’s and further in view of Huang’s, in order to maximize power capacity for concurrently charging ([0018] [0019]; Buchanan).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304), Park (KR 101097730 B1) and Huang (CN 105186641 A) as applied above in claim 1, and further in view of Li (CN 205200876U).
Regarding claim 10, Miller teaches the power supply system of claim 1, in view of Park and further  in view of Huang, wherein the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is mounted in a vertical rail (108 accommodate 106a, Fig. 1; col. 4, lines 44-48) of the track system (100, Fig. 1; col. 3, lines 8-10; col. 4, lines 42-43, 47-48), the vertical rail (108 accommodate 106a, Fig. 1) further comprising a rack (112, Fig. 1) to enable vertical travel (col. 4, lines 44-48) of the plurality of mobile robots (200, Fig. 1) while charging (with power received from the powered rail, col. 2, lines 28-34; Miller) on the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40).
The combination does not explicitly teach a gear (rack).
Li teaches a robot (abstract, lines 2, 5; title) and a gear rack (abstract, lines 15-16; title, lines 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a gear (rack) of Li’s into Miller’s, in view of Park’s and further in view of Huang’s, in order to assist in vertical traveling (abstract, lines 10, 15-16; title, lines 2-4).
Allowable Subject Matter
Claims 11 and 13-18 are allowed. 
Regarding claim 11, the prior art does/do not suggest or teach, among other claimed allowable features, “a charge rail vertically mounted in a vertical rail of the track system, the charge rail configured to provide a first voltage, the vertical rail further comprising a gear rack to enable vertical travel of the plurality of mobile robots while charging on     the charge rail;”, “the charger on each of the plurality of mobile robots converting the first voltage from the charge rail to a second voltage smaller than the first voltage;”, and “the rechargeable energy storage device on each of the plurality of mobile robots being opportunistically charged using the second voltage as each mobile robot of the plurality of mobile robots travels on the track system to transport containers to and from storage locations within the facility.”, in combination with all other elements recited in claim 11.
Claims 13-18 are also allowed as they further limit allowed claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 19, 2022